    Case 3:19-cv-00477-REP Document 37 Filed 11/08/19 Page 1 of 9 PageID# 320



                             UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                   RICHMOND DIVISION


TREVOR FITZGIBBON,                                   )
                                                     )
                Plaintiff,                           )
                                                     ) Civil Action No. 3:19-cv-477-REP
        vs.                                          )
                                                     )
                                                     )
JESSELYN A. RADACK,                                  )
                                                     )
                Defendant.                           )

    DEFENDANT JESSELYN A. RADACK’S REPLY BRIEF SUPPORTING MOTION TO
          DISMISS PLAINTIFF’S AMENDED COMPLAINT PURSUANT TO
                           FED. R. CIV. P. 12(B)(1)

        Defendant Jesselyn Radack (“Radack” or “Defendant”), by counsel, states as follows for

her Reply Brief Supporting Motion to Dismiss Plaintiff’s Amended Complaint Pursuant to Fed.

R. Civ. P. 12(b)(1).

                                           INTRODUCTION

        Normally, the amount claimed in good faith by the plaintiff is the amount in controversy.

In this case, however, the Plaintiff has not acted in good faith and has failed to show that the

amount in controversy exceeds the jurisdictional limit. 1 The parties agree that a valid and

enforceable Settlement Agreement exists. See Am. Compl. ¶ 23; Radack’s Answer ¶ 23 (Dkt. No.

23). The liquidated damages clause in the Settlement Agreement is clear, unambiguous, and its

purpose is expressly stated. The parties envisioned that future social media offenses may occur,

and the Settlement Agreement provides that the amount of damages for each such offense is

$1,000. Therefore, even assuming arguendo that Plaintiff could prove the 20 alleged social media



1
 One example of the purely conjectured damages is exhibited by Plaintiff’s increase in compensatory damages by
$1,000,000 between the original Complaint filed in June and the Amended Complaint filed in September.

                                                      1
  Case 3:19-cv-00477-REP Document 37 Filed 11/08/19 Page 2 of 9 PageID# 321



offenses set forth in his Amended Complaint, the most Plaintiff would be entitled to recover is

$20,000. The Settlement Agreement does provide for recovery of attorney’s fees which in limited

circumstances can be included in the amount in controversy calculation, but Plaintiff’s inordinate,

contrived, and unsubstantiated request for $250,000 in attorney’s fees should be disregarded as

explained in further detail below.

                                           ARGUMENT

       I.      This Court can, and should, review the liquidated damages clause in
               determining whether subject matter jurisdiction exists.

       The 4th Circuit Court of Appeals has held that while good faith is a salient factor in

determining whether the jurisdictional threshold has been met, it alone does not control; for if it

appears to a legal certainty that the plaintiff cannot recover the jurisdictional amount, the case

should be dismissed for lack of jurisdiction. Nixon v. Loyal Order of Moose Lodge, 285 F.2d 250,

252 (4th Cir. 1960) (citations omitted). It is apparent, to a legal certainty, that Plaintiff cannot

recover more than $20,000 in damages in the instant case, which is much less than the $75,000

required to maintain diversity jurisdiction. It is also clear that Plaintiff seeks to escape the terms

of his own contract, during which time he was represented by counsel—the same counsel who still

represents him.

       First, Plaintiff argues that this Court should not consider the liquidated damages clause in

the Settlement Agreement at all in assessing the amount in controversy requirement for purposes

of Rule 12(b)(1). However, the Stewart Title Guaranty Co. v. Closure Title and Settlement Co.,

LLC, case relied upon by Plaintiff does not support the proposition that a limitation of liability

clause cannot warrant dismissal under Rule 12(b)(1). Stewart Title Guar. Co., Case No. 3:18-cv-

00058, 2019 U.S. Dist. LEXIS 1429 (W.D. Va. Jan. 3, 2019). Indeed, the Stewart Title Guaranty

Court explicitly states that it “need not take a definitive position on this question” because the

                                                  2
  Case 3:19-cv-00477-REP Document 37 Filed 11/08/19 Page 3 of 9 PageID# 322



limitation of liability clause in the Stewart case provided for exclusions to the damages cap; there

are no such exclusions to the liquidated damages clause in the instant case. Id. at *10-11.

       As explained by the 7th Circuit, “[s]everal cases hold or imply that a court has the power to

dismiss for want of jurisdiction after deciding that a limitation-of-lability clause . . . caps damages

at less than the jurisdictional amount.” Pratt Cent. Park Ltd. Partnership v. Dames & Moore, 60

F. 3d 350, 353 (7th Cir. 1995); see also Valhal Corp. v. Sullivan Assocs., 44 F.3d 195, 209 (3rd Cir.

1995) (concluding that “the limitation of liability clause is an enforceable part of the contract which

is the basis of this diversity action . . . the maximum possible recovery is $50,000. Therefore, the

district court was without subject matter jurisdiction to hear this controversy.”); Rassa v. Rollins

Protective Servs., Co., 30 F. Supp. 2d 538, 545 (Md. 1998) (holding that “the contractual limitation

of liability provision is enforceable . . . [and that the] Court was without subject matter jurisdiction

to hear [the] controversy under 28 U.S.C. § 1332(a)” and dismissing the case pursuant to Rule

12(b)(1)). Based upon the foregoing caselaw, the liquidated damages clause can be properly

considered at this stage of the proceedings under Rule 12(b)(1).

       II.     The liquidated damages clause at issue limits Plaintiff’s recovery for the
               conduct set forth in Paragraphs 4(a)-(c) of the Settlement Agreement.

       Unlike the limitation of liability clause at issue in the Stewart case, the Settlement

Agreement here clearly limits the damages which can be recovered for social media posts which

are allegedly “of or concerning” the Plaintiff. Stewart, 2019 U.S. Dist. LEXIS 1429 at *8-9. The

limitation of liability clause in the Stewart case stated that damages were limited to $2,500, unless

the loss was due to negligence, fraud, or an intentional act or omission. Id. In the instant case, no

such exclusions apply. Here, the Settlement Agreement does not state that if a party tweets or

posts anything intentionally or negligently that an exclusion applies to the $1,000 damages cap.

The Settlement Agreement also does not say that if a party tweets or posts anything that is

                                                   3
    Case 3:19-cv-00477-REP Document 37 Filed 11/08/19 Page 4 of 9 PageID# 323



independently actionable as defamation that an exclusion applies to the $1,000 per post damages

cap. The Settlement Agreement states very broadly that shall either party post, or direct others to

post, anything on social media that mentions the other, or that is of or concerning the other, the

remedy for such action would be the amount of $1,000 per post. Am. Compl. ¶¶ 17-18. It is clear

that the mens rea of the party who posts information concerning the other on social media is

irrelevant.

         The Settlement Agreement goes on to explain the rationale behind the damages cap, which

is the fact that it would be “difficult or impossible to determine” damages and that $1,000 is the

“most accurate estimate of the damages the non-breaching Party would suffer.” Am. Compl. ¶ 18.

The Settlement Agreement also prohibits “any disparaging comments” and the word “disparaging”

is defined to mean “defamatory.” Id. at ¶ 17. The fact that the words “defamatory” and “damages”

are used in conjunction with anticipated social media posts, makes it clear that the parties

contemplated that potentially defamatory statements (which were the basis of the First Radack

Action) may be made in the future and agreed to damages for each such occurrence. To allow

Plaintiff to reframe such posts as “independent willful torts” and somehow completely sidestep

the limitation of the liquidated damages clause, which he agreed would be the measure of damages

for this exact conduct, would completely undermine the plain language of the Settlement

Agreement. 2

         Plaintiff goes on to argue that Radack cannot enforce the liquidated damages clause and

cites to caselaw concerning the first to breach contract principle which is inapplicable for numerous

reasons. Primarily, the first to breach doctrine relieves the non-breaching party from further

performance of its independent obligations but does not relieve the non-breaching party from


2
 Plaintiff seeks to completely ignore the applicability of the liquidated damages clause with respect to all causes of
action in the Amended Complaint, including the breach of contract claim, for which he asserts $500,000 in damages.

                                                          4
  Case 3:19-cv-00477-REP Document 37 Filed 11/08/19 Page 5 of 9 PageID# 324



compliance with contractual provisions that expressly apply in the event of the other party’s

breach. See Land & Marine Remediation, Inc. v. BASF Corp., Case No. 2:11-cv-239, 2010 U.S.

Dist. LEXIS 88601 (E.D. Va. June 26, 2012) citing Mathews v. PHH Mortgage. Corp., 724 S.E.2d

196, 208 (2012). In other words, the liquidated damages clause by its nature was designed to

protect, and provide certainty as to damages, in the event the anticipated conduct set forth in the

Settlement Agreement were to occur. See RW Power Partners, L.P. v. Virginia Elec. and Power

Co., 899 F. Supp. 1490, 1495 (E.D. Va. 1995) (discussing Virginia's common law first to breach

rule and recognizing the "equally significant rule," grounded in Virginia law regarding contract

interpretation, that "the parties, by agreement, may abrogate such common law principles and,

when that occurs, the courts must enforce the clear terms of the agreement"); see also Starr Elec.

Co. v. Federal Ins. Co., 15 Va. Cir. 374, 377 (Va. Cir. Ct. 1989) ("Of course, freedom of contract

principles, permit parties to alter common law risk allocations by agreement."). Therefore, the

first breach principle does not abrogate the mutually agreed upon liquidated damages clause in the

Settlement Agreement.

       Second, Plaintiff’s attempt to subvert the clear intent of the parties which is set forth within

the four corners of the intensely negotiated Settlement Agreement is a red herring. Plaintiff,

through counsel, participated in the negotiation and drafting of the Settlement Agreement, the

parties specifically contemplated that the very acts that Plaintiff complains of in the instant

complaint may occur and that they would cause harm to the opposing party. The liquidated

damages clause was intended to obviate this type of protracted and expensive litigation by

providing an agreed upon damages amount. Plaintiff should not have the ability to choose between

either the agreed upon liquidated damages clause or any damages available pursuant to contract,

tort, or statutory law. Plaintiff’s attempt to completely circumvent the parties’ intent, which is set



                                                  5
    Case 3:19-cv-00477-REP Document 37 Filed 11/08/19 Page 6 of 9 PageID# 325



forth unambiguously in the contract, is not only unconscionable but would also undermine the

sanctity of contracts. See Broaddus v. Broaddus, 144 Va. 727 (1925) (“The sanctity and obligation

of contracts are regarded so essential to the public welfare, that where they are freely and

voluntarily made by persons sui juris the impairment of their obligation is forbidden by our organic

law.”).

          Plaintiff also asserts, without any clear explanation, that the settlement amount from the

First Radack Action is somehow applicable to the amount in controversy in the current case. 3 It

is unclear from Plaintiff’s brief how the settlement amount in the prior case is at all relevant to the

instant case. The Brown v. Wal-Mart Stores, Inc. case relied upon by Plaintiff provides no support

for Plaintiff’s argument because in Brown the Court found that a settlement offer, made in the

same case, was not dispositive of the amount in controversy inquiry and remanded the case as it

failed to meet the amount in controversy requirement under 28 U.S.C. § 1332. Brown, Case No.

5:13-cv-00081, 2014 U.S. Dist. LEXIS 1731, *8 (W.D. Va. Jan. 7, 2014). There has been no

settlement offer in the instant case and whatever amount was paid to settle the First Radack Action

is completely irrelevant and has no bearing on the subject matter jurisdiction inquiry in the instant

case.

          Lastly, Plaintiff argues that his exorbitant, and clearly arbitrarily selected, request for

$250,000 in attorney’s fees should be considered in determining whether the amount in

controversy exceeds the jurisdictional threshold. While attorney’s fees can be computed for

amount in controversy purposes if specifically designated by contract, attorney’s fees must still be

reasonable, and they must be established to a legal certainty. See Ross v. Inter-Ocean Ins. Co.,



3
  The First Radack Action is only arguably applicable to Plaintiff’s fraudulent inducement cause of action which fails
to state a claim for which relief may be granted as set forth in Radack’s Motion to Dismiss Pursuant to Fed. R. Civ.
P. 12(b)(6).

                                                          6
  Case 3:19-cv-00477-REP Document 37 Filed 11/08/19 Page 7 of 9 PageID# 326



693 F.2d 659, 661 (7th Cir. 1982) (holding where a litigant has a right based on contract to an

award of attorney’s fees if he prevails in litigation, a estimate of reasonable attorney’s fee can be

included in amount-in-controversy calculations); McKinney v. Stonebridge Life Ins. Co., Case No.

4:06-cv-00029, 2006 U.S. Dist. LEXIS 62869, *3 (Sept. 1, 2006). Here, Plaintiff’s counsel did

not supply the amount of attorney’s fees incurred to date, nor did he provide his hourly rate or any

other rationale for why he believes $250,000 will reasonably be incurred litigating this dispute.

See Watson v. Provident Life & Accident Inc. Co., Case No. 3:08-cv-2065, 2009 U.S. Dist. LEXIS

43423, *17-20 (N.D. Tx. May 22, 2009) (the court reviewed an affidavit from defendant’s attorney

which provided the amount incurred to date and estimated the total attorney fee’s anticipated based

upon that attorney’s hourly rate and the estimated number of hours to be spent in the case). In the

case of Jones v. Am. Bankers Ins. Co., the defendant provided a declaration from an expert as to

probable costs of litigation and amount of attorney’s fees, and the Court still found that the

defendant had failed to show that asserted attorney’s fees are not merely speculative. Jones, Case

No. 11-cv-00140, 2011 U.S. Dist. LEXIS 66953, *12-13 (D. Colo. June 23, 2011). The Jones

Court stated “[i]t is far too speculative, even with a declaration, for the Court to infer that the

attorney’s fees will raise the current amount in controversy by over $40,000 to exceed the $75,000

threshold . . . given that the case is in its infancy, one would have to engage in sheer speculation

to determine the amount of fees that might ultimately be awarded on the present record.” Id. The

record in the instant case suffers from the same fatal defect.

       Moreover, if Plaintiff is limited to the damages provided for by the liquidated damages

clause in the Settlement Agreement, the only issue to be decided by the Court is whether the 20

alleged social media posts are “of or concerning” the Plaintiff. The Settlement Agreement even

defines whether a statement is “of or concerning a Party,” it provides that “if a publication was



                                                  7
  Case 3:19-cv-00477-REP Document 37 Filed 11/08/19 Page 8 of 9 PageID# 327



intended to refer to him/her and would be so understood by persons reading it who knew him/her

or if the publication was in its description or identification such as to lead those who knew or knew

of the Party to believe that the statement was intended to refer to him/her.” Am. Compl. ¶ 17. The

exercise of applying this definition to the subject social media posts is not at all complex; thus,

experience and common sense suggest that the attorney’s fees requested by Plaintiff are

unreasonable.

                                         CONCLUSION

       When weighing the overall complexity of this action, and the maximum amount of

damages recoverable, coupled with the attorney’s fees likely to be incurred, it is clear Plaintiff’s

claims do not exceed the jurisdictional threshold. For this reason and those set forth above,

Defendant Jesselyn Radack respectfully requests that the Court grant her Motion to Dismiss and

dismiss with prejudice Plaintiff’s Amended Complaint pursuant to Fed. R. Civil P. 12(b)(1).



       Dated this 8th day of November, 2019




                                              ___/s/_D. Margeaux Thomas___________
                                              D. Margeaux Thomas (VSB #75582)
                                              The Thomas Law Office PLC
                                              11130 Fairfax Blvd., Suite 200-G
                                              Fairfax, VA 22030
                                              Telephone: 703.957.2577
                                              Facsimile: 703.957.2578
                                              Email: mthomas@thomaslawplc.com
                                              Counsel for Defendant Jesselyn A. Radack




                                                 8
 Case 3:19-cv-00477-REP Document 37 Filed 11/08/19 Page 9 of 9 PageID# 328




                              CERTIFICATE OF SERVICE

       I hereby certify that on November 8, 2019, a copy of the foregoing document was filed

with the Court electronically. Notice of this filing will be sent automatically by the Court’s

CM/ECF system to the following parties:

       Steven S. Biss
       300 West Main Street, Suite 102
       Charlottesville, VA 22903
       Counsel for Plaintiff


                                                  /s/ D. Margeaux Thomas__________
                                                  D. Margeaux Thomas (VSB #75582)




                                              9
